[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
E.D. ABERNATHY was convicted of violating the prohibition law, and he appeals. Affirmed.
The defendant was tried before the court without a jury on an indictment charging that the defendant "was engaged in the business of selling beverages and kept or stored on the premises where said beverage business was conducted prohibited liquors or beverages, the sale, offering for sale, or other disposition of which was prohibited by law." This indictment is in the language of the statute, and charges the offense denounced by section 16 of the act approved January 23, 1915 (Acts 1915, p. 13).
The evidence shows that the defendant was engaged in selling Coca-Cola and other beverages at his place of business in Sheffield, Ala.; that such beverages were kept in an ice box. In the *Page 596 
same building and in a compartment thereof separated from the soft drink stand by a curtain, the officers found a half gallon jug containing about one quart of whisky, and the defendant testified that he kept this liquor there for his own personal use, and that it had been there for three or four days. The purpose of this statute is to prevent an evasion of the laws prohibiting the sale of intoxicating liquors, and its enactment was a legitimate exercise of the police powers of the state.
There was evidence to support the finding of the trial court, and the judgment will be affirmed. — Mulligan v. State, infra, 204, 72 So. 761; Stout v. State, infra, 205, 72 So. 762.
Affirmed.